Citation Nr: 1236571	
Decision Date: 10/22/12    Archive Date: 11/05/12

DOCKET NO.  06-36 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss. 

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for a seizure disorder. 

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

5.  Entitlement to service connection for an acquired psychiatric disability other than PTSD, to include depression and anxiety.

6.  Entitlement to service connection for tinnitus. 

7.  Entitlement to service connection for a lung disability, to include granulomatous disease and bilateral pulmonary nodules.

8.  Entitlement to service connection for a thoracolumbar spine disability.

9.  Entitlement to service connection for a cervical spine disability. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission 


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran had active service from January 1977 to May 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2005 and July 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In February 2011, the Veteran withdrew his request for a hearing before a Veterans' Law Judge traveling to the RO.  In May 2011, the Board remanded the above issues for further development.

The claims of service connection for a thoracolumbar spine disability and a cervical spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Right ear hearing loss was noted at the Veteran's entry onto active duty and therefore it existed prior to his service.

2.  Clear and unmistakable evidence shows that right ear hearing loss was not aggravated by military service.

3.  The Veteran has not been diagnosed with hearing loss in the left ear as defined by VA at any time during the pendency of the appeal.

4.  The Veteran has not been diagnosed with a seizure disorder at any time during the pendency of the appeal.

5.  The Veteran has not been diagnosed with PTSD in accordance with DSM-IV criteria at any time during the pendency of the appeal.

6.  Tinnitus is not related to service.

7.  A lung disability, to include granulomatous disease and bilateral pulmonary nodules, is not related to service, and bronchiectasis and/or a malignant tumor did not manifest itself to a compensable degree within one year of service.


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not aggravated by active service.  38 U.S.C.A. §§ 1101, 1111, 1131, 1132, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2011).

2.  Left ear hearing loss was not incurred in or aggravated by active service and it may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011)

3.  A seizure disorder was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

4.  PTSD was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.304(f) (2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2011).

5.  Tinnitus was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

6.  A lung disability, to include granulomatous disease and bilateral pulmonary nodules, was not incurred in or aggravated by military service and it may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Initially, the Board finds that there is no issue as to whether the Veteran was provided an appropriate application form or issue as to whether the claimant has veteran status.  

Next, the Board finds that the RO's letters dated in January 2005, February 2005, August 2005, March 2006, April 2007, August 2007, October 2007, November 2007, February 2008, May 2008, May 2010, August 2010, and May 2011 provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess, supra.  Moreover, even if the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claims, the Board finds that providing him with adequate notice in the above letters followed by a readjudication of the claims in the September 2012 supplemental statement of the case, "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Furthermore, the Board finds that even if the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice in the above letters, that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the above letters as well as the rating decisions, the statements of the case, the supplemental statements of the case, and the Board remand.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including the Veteran's available service and reserve component records as well as his post-service records from the North Texas VA Health Care System, John Peter Smith Hospital, All Saints Hospital, and the Social Security Administration (SSA) in substantial compliance with the Board's remand directions.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).  

As to the missing reserve component and service personnel records, the record shows that the National Personnel Records Center (NPRC) in September 2007 and December 2007 notified the RO that these records were not available.  Likewise, in February 2008, the Adjutant General's Office provided the RO with copies of the few reserve component and service personnel records that it had in its possession.  Moreover, in October 2007 the RO notified the Veteran that these records had been lost.

Where, as here, "service medical records are presumed destroyed, . . . the Board's obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt is heightened."  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The cases, however, do not establish a heightened "benefit of the doubt," but rather only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed.  The case law does not lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  Russo v. Brown, 9 Vet. App. 46 (1996).  Therefore, adjudication of this claim may go forward without these records.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim . . . [and] this duty is limited to specifically identified documents that by their description would be facially relevant and material to the claim").  

As to verifying the Veteran's PTSD stressor, in August 2007, October 2007, November 2007, and May 2010 the RO asked the Veteran to provide it with specifics about his PTSD stressors so they could attempt to verify them.  However, no details were forthcoming from the Veteran except reporting that he saw someone die and his Sgt struck him.  Moreover, in June 2010, the Veteran told the RO that he could not remember the name of either the person he saw die or the names of any witnesses.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) (holding that "the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the purtative evidence.").  In addition, as will be explained below, the record does not show the Veteran being diagnosed with PTSD.  Therefore, the Board finds that a remand for additional stressor development is not required.  See Gobber, supra.

As to the claim of service connection for a lung disability, while the Veteran's original claim included the theory that it was caused by mustard gas exposure while on active duty, no similar assertion was made in connection with the current claim.  Therefore, the Board finds that VA adjudication of this issue may go ahead without first undertaking the development found in VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 1, Section F.22.c (change date September 29, 2006).

The Veteran was not afforded VA examinations in connection with the current issues on appeal.  In this regard, the Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted under this statute.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet this standard as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.

Given the above standard, the Board finds that a remand for VA examinations is not required because service treatment records are negative for the claimed disorders, the post-service record is negative for the claimed disorders for many years after his separation from military service, if ever, the Board finds the lay statements from the Veteran and others regarding a nexus between the alleged current disabilities and service conclusory generalized statements for reasons that will be explained below, and/or the Board does not find the lay statements from the claimant and others regarding continuity of symptomatology competent and credible evidence for reasons that will be explained below.  See 38 U.S.C.A. § 5103A(d); Also see Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (holding that VA was not required to provide a medical examination when there is no credible evidence of an event, injury, or disease in service when the Board does not find his statements credible); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Claims

The Veteran claims that his bilateral hearing loss, seizure disorder, PTSD, tinnitus, and lung disability were caused or aggravated by his military service.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders including bronchiectasis, sensor neural hearing loss, psychoses, and malignant tumors will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

With hearing loss claims, VA may only find hearing loss to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

As to claims of service connection for PTSD, controlling regulations provide that a grant of service connection for PTSD requires the following: (i) if the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor; (ii) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a); (iii) medical evidence establishing a link between current symptoms and an in-service stressor; and (iv) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) (DSM IV).  

The Board notes that during the pendency of this appeal, effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  More specifically, the revisions liberalized the standards for establishing the occurrence of in-stressors involving a "fear of hostile military or terrorist activity."  See 38 C.F.R. § 3.304(f)(3).  Accordingly, the provisions apply to this case.

For purposes of service connection pursuant to § 1110 and § 1131, a Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b).  

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an "onerous" evidentiary standard, requiring that the no-aggravation result be "undebatable."  Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. App. at 258, 261; Id, at 263 (Nebeker, C.J., concurring in part and dissenting in part).  

Aggravation is a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  In this regard, a finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease.  Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See 38 C.F.R. § 3.306(a); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  

Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.

A presumption is an assumption of fact resulting from a rule of law which requires such fact to be assumed from another fact or group of facts found or otherwise established in the action.  Black's Law Dictionary 1067 (5th ed. 1979).  Therefore, where the presumption of sound condition at entrance to service cannot be rebutted, the fact for which the presumption stands -- that is, that the veteran was in sound condition at entry to service as to the disability for which he seeks service connection -- must be assumed as a matter of law.  Accordingly, service connection may not be granted on the basis of aggravation of a preexisting disease or injury in such a case.  Rather, where the government fails to rebut the presumption of soundness under section 1111, the veteran's claim must be considered one for service incurrence or direct service connection.  See Wagner, 370 F.3d at 1094, 1096 (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

A.  Right Ear Hearing Loss

With the above laws and regulations in mind, the Board notes that the Veteran's February 1977 entry examination showed that he had hearing loss in his right ear as defined by VA because the auditory thresholds at 1000 and 2000 Hertz was 80 and 75 decibels, respectively.  38 C.F.R. § 3.385.  This opinion is not contradicted by any other medical opinion of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  
Therefore, since the uncontradicted medical evidence of record shows that when examined for enrollment into service the Veteran had hearing loss in his right ear as defined by VA, the Board finds that the presumption of soundness does not apply to this claim.  See 38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b).  

Having found that the Veteran's right ear hearing loss preexisted his military service, the next question for the Board to consider is whether it underwent a permanent worsening during that military service (i.e., aggravated beyond its natural progression).  See 38 C.F.R. § 3.306(a); Davis, supra.

The Veteran and his representative have alleged, in substance, that he had problems with right ear hearing loss while on active duty and that the claimant's right ear hearing loss was permanently worsened by his military service.  Moreover, the Veteran's occupational specialty of armor crew member is consistent with his claims of noise exposure.  Furthermore, the Board finds that the Veteran is both competent and credible to report on what he can see and feel such as having difficulty hearing people talk to him from his right side while on active duty, even when not documented in his service treatment records, because this symptom is observable by a lay person.  See Davidson, supra.  

As to the lay claims, the Board finds that diagnosing a permanent worsening of the preexisted right ear hearing loss requires special medical training that the Veteran does not have and therefore it is a determination "medical in nature" and not capable of lay observation.  See Davidson, supra.  Therefore, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that the lay opinions found in the record that the Veteran's military service caused a permanent worsening of his preexisted right ear hearing loss is not competent evidence.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); see also Bostain v. West, 11 Vet. App. 124, 127 (1998). 

The Veteran's service treatment records, including the April 1977 separation examination, are negative for complaints or treatment for symptoms of right ear hearing loss.  In fact, the audiological examination conducted at the April 1977 separation examiner reported that the Veteran's auditory thresholds at 1000 and 2000 Hertz improved to 5 and 0 decibels, respectively.  Moreover, his auditory thresholds at 500, 3000, and 4000 Hertz were within normal limits at 5, 15, and 20 decibels, respectively.  The post-service record is likewise negative for complaints and/or treatment for right ear hearing loss.  While VA treatment records starting in approximately 2007 noted a history of bilateral hearing loss, they never show the Veteran being diagnosed with hearing loss as defined by VA in the right ear.  

Give the above, the Board also finds more compelling the service treatment records, including the normal April 1977 separation examination, which are negative for complaints, diagnoses, or treatment for right ear hearing loss following his February 1977 entry onto active duty than any lay claims found in the record regarding his right ear hearing undergoing a permanent worsening while on active duty.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  

Moreover, given the lack of treatment for the right ear hearing loss while on active duty; the normal April 1977 audiological examination conducted at the claimant's separation from active duty; the absence of any post-service diagnosis or treatment for right ear hearing loss; and the fact that as lay persons neither the Veteran nor his representative are competent to provide a medical opinion as to the claimant's right ear hearing loss being made worse by his military service, the Board finds that the record contains clear and unmistakable evidence that the claimant's right ear hearing loss was not worsened by his military service.  See 38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. §§ 3.304(b), 3.306(a); VAOPGCPREC 3-2003.  Accordingly, the Board finds that the record also contains clear and unmistakable evidence that the claimant's right ear hearing loss was not aggravated by the Veteran's service and entitlement to service connection must be denied even though the record shows that he entered military service with this disability.  Id. 

Having decided that the Veteran's right ear hearing loss preexisted his military service and the record contains clear and unmistakable evidence that the claimant's right ear hearing loss was not aggravated by that service, the Board finds that no discussion is warranted as to direct service connection because this theory of entitlement is not applicable to this claim.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit). 

B.  Left Ear Hearing Loss, Seizure Disorder, and PTSD

With the above laws and regulations in mind, the Board will first look to see if the record contains a competent and credible diagnosis of left ear hearing loss, a seizure disorder, as well as PTSD in accordance with the DSM IV at any time during the pendency of his appeal.  See 38 C.F.R. §§ 3.303(a), 3.304(f).

In this regard, the Board notes that all available service and reserve component medical records, including the April 1977 separation examination, are negative for complaints and/or treatment for symptoms of or a diagnosis of these disorders.  In fact, when examined in April 1977 it was specifically opined that clinical evaluation revealed that the Veteran was normal neurologically and psychiatrically.  Likewise, audiological examination at this time documented left ear hearing within normal limits with auditory thresholds at 500, 1000, 2000, 3000, and 4000 Hertz at 5, 5, 0, 0, and 0 decibels, respectively. 

Post-service, while VA treatment records starting in approximately 2007 noted a history of bilateral hearing loss, they never show the Veteran being diagnosed with hearing loss as defined by VA in the left ear.  

Likewise, the post-service record is negative for a diagnosis of a seizure disorder.  The Veteran has asserted that he suffered a seizure in service and was treated in service.  The Board finds this assertion not credible based on the normal separation examination, the lack of medical records documenting the treatment, the normal report of medical history at separation, and the repeated statements by the Veteran that he cannot remember things well.

Similarly, while the post-service record noted, on occasion, the Veteran's complaints of PTSD like symptomatology (see, for example, VA treatment records dated in April 2009, February 2007, and June 2010), it is likewise negative for a diagnosis of PTSD.  In fact, when seen for VA psychiatric treatment in February 2007 the examiner specifically opined that the Veteran did not meet the criteria for a diagnosis of PTSD.  Similarly, when seen for VA psychiatric treatment in April 2011, the examiner specifically opined that the Veteran did not have a diagnosis of PTSD in accordance with the DSM IV criteria.  The record also shows that in November 2011 the Veteran was turned down for a PTSD research study because he did not have a diagnosis of PTSD.  These opinions that the Veteran does not have a diagnosis of PTSD are not contradicted by any other medical opinion of record.  See Colvin, supra.

While the Veteran and his representative as lay persons are competent to report on the claimant's symptoms because this requires only personal knowledge as it comes to them through their senses, the Board finds that they are not competent to provide a diagnosis of left ear hearing loss, a seizure disorder, or PTSD because such an opinion requires medical expertise and/or equipment which they do not have.  See Davidson, supra.

Therefore, since a condition precedent for establishing service connection is the Veteran being diagnosed with the claimed disease process at any time during the pendency of his appeal and this claimant does not have a diagnosis of left ear hearing loss as defined by 38 C.F.R. § 3.385, a seizure disorder, or PTSD in accordance with the DSM IV, the Board finds that entitlement to service connection for left ear hearing loss, a seizure disorder, and PTSD must be denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304(f); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein); See also McClain, supra.




C.  Tinnitus and a Lung Disability

As to service incurrence under 38 C.F.R. § 3.303(a), the Veteran is both competent and credible to report on what he can see and feel while on active duty, such as symptoms of other acquired psychiatric disabilities (i.e., anxiety, depression), tinnitus (i.e., ringing in his ears), and a lung disability (i.e., shortness of breath).  See Davidson, supra.  Moreover, the Veteran's occupational specialty of armor crew member is consistent with his claims of noise exposure and subsequent ringing in his ears. 

However, available service and reserve component treatment records, including the April 1977 separation examination, are negative for complaints and/or treatment for symptoms of these disorders or a diagnosis of these disorders.  In fact, when examined in April 1977 it was specifically opined that clinical evaluation revealed that the Veteran was normal neurologically as well as the fact that his lungs were normal.  

As to the lay claims, the Board finds that diagnosing a lung disability requires special medical training and/or equipment that the Veteran does not have and therefore it is a determination "medical in nature" and not capable of lay observation.  Id.  Therefore, since layperson are not capable of opining on matters requiring medical knowledge, the Board finds that the lay claims regarding the Veteran having other acquired psychiatric disabilities and a lung disability while on active duty is not competent evidence.  Routen, supra; See also Bostain, supra.   

The Board also finds more compelling the service treatment records which are negative for complaints and/or treatment for or a diagnosis of other acquired psychiatric disabilities, tinnitus, and a lung disability while on active duty, than any lay claims found in the record regarding the claimant having symptoms off and/or a diagnosis of these disorders while on active duty.  See Forshey, supra.  

Accordingly, entitlement to service connection for tinnitus and a lung disability based on in-service incurrence must be denied.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). 
As to the presumptions found at 38 C.F.R. §§ 3.307, 3.309(a), the post-service record does not contain any evidence of the Veteran having a compensable bronchiectasis and/or malignant tumor within one year of separation from active duty in 1977.  Accordingly, entitlement to service connection for a lung disability must be denied on a presumptive basis.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309(a).

As to post-service continuity of symptomatology under 38 C.F.R. § 3.303(b), the Board finds that the length of time between the Veteran's separation from active duty in 1977 and the first complaints and/or treatment for tinnitus in 2007 (while medical records are negative for complaints, diagnoses, or treatment for tinnitus, in his statement in support of claim to VA starting in approximately 2007 the Veteran first alleged a problems with tinnitus due to his military service); and a lung disability in 1996 (diagnosed as granulomatous disease, bilateral pulmonary nodules, bronchitis, emphysema, and chronic obstructive pulmonary disease), to be compelling evidence against finding continuity.  Put another way, the many year gap between the Veteran's discharge from active duty and the first evidence of any of the claimed disorders weighs heavily against his claims.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).

The Board acknowledges, as it did above, that the Veteran is competent to give evidence about what he sees and feels; for example, the claimant is competent to report that he had problems with anxiety, depression, ringing in his ears, and shortness of breath since service.  See Davidson, supra.  The Board also acknowledges, as it did above, that the Veteran's representative is competent to give evidence about what he sees.  Id.

However, upon review of the claims file, the Board finds that any claim by the Veteran and his representative regarding the appellant having these disorders since service are not credible.  Such claims are contrary to what is found in the in-service records including the April 1977 separation examination which specifically found that he had normal neurologic and pulmonary findings at the time of his separation from active duty.  Similarly, the claims are claims are contrary to what is found in the post-service medical records including normal December 1979 chest X-ray and the November 2007 VA treatment record in which the Veteran denied having any problems with tinnitus or hearing loss.  The Board also finds the fact that the Veteran never sought treatment post-service for tinnitus as well as the fact that he waited nineteen years to obtain treatment for his lung disability weights against the claims.  If he did have these problems since 1977, it is likely that they would have shown up in his earlier treatment records.  The Veteran also reported no history of tinnitus or a lung problem on his report of medical history at the time of his discharge from service.

In these circumstances, the Board gives more credence and weight to the medical evidence, which only shows complaints, diagnoses, or treatment for the claimed disorders many years after his separation from active duty in 1977, than any claims by the Veteran and his representative to the contrary.  Therefore, entitlement to service connection for tinnitus and a lung disability based on post-service continuity of symptomatology must be denied.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation of the disabilities after service under 38 C.F.R. § 3.303(d), the record is negative for a competent and credible opinion finding a causal association or link between the Veteran's tinnitus or a lung disability and an established injury, disease, or event of service origins.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(d); Rabideau, supra.

As to the appellant's lung disability and the lay claim regarding it being caused by his military service, the Board finds that this disability may not be diagnosed by their unique and readily identifiable features because special training and/or equipment is required to diagnose it and therefore the presence of the disorder is a determination "medical in nature" and not capable of lay observation.  See Davidson, supra.  Therefore, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that any such opinions that his lung disability was caused by service is not competent evidence.  Routen, supra; See also Bostain, supra.  
As to the appellant's tinnitus and the lay claims regarding it being caused by his military service, the Board also does not find these statements competent and credible evidence.  The Board has reached this conclusion because the Veteran denied having a problem with tinnitus in connection with his seeking medical treatment in 2007, the medical record is negative for complaints or treatment for tinnitus, and the appellant's only claims regarding his having tinnitus co-inside with his seeking a monetary benefit from VA.  The Veteran's report of medical history at the time of separation form service is also negative for any complaints or history of tinnitus.

Based on the discussion above, the Board also finds that service connection for tinnitus and a lung disability are not warranted based on the initial documentation of the disabilities after service because the weight of the competent and credible evidence is against finding a causal association or link between the post-service disorders and an established injury, disease, or event of service origin.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(d); Rabideau, supra.

Accordingly, the Board must conclude that the weight of the evidence is against the claims of service connection for tinnitus and a lung disability.  See 38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

D.  Conclusion

In reaching the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claims; the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for right ear hearing loss is denied. 

Entitlement to service connection for left ear hearing loss is denied. 

Entitlement to service connection for a seizure disorder is denied. 

Entitlement to service connection for PTSD is denied. 

Entitlement to service connection for tinnitus is denied. 

Entitlement to service connection for a lung disability, to include granulomatous disease and bilateral pulmonary nodules, is denied.


REMAND

As to the claims of service connection for a thoracolumbar spine disability and a cervical spine disability, these issues were remanded in May 2011 to obtain medical opinions as to the relationship between his current disabilities and his military service.  

However, the Board finds the medical opinions provided by the post-remand VA examiner in August 2011 inadequate because the examiner improperly reported that the Veteran did not have any current disabilities when his earlier examination specifically diagnosed arthritis of the lumbar and cervical spines as well as cervical spine stenosis (see Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative)) and the opinion was improperly based on negative evidence (see Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination is inadequate where the examiner and relied on the lack of evidence in service medical records to provide negative opinion)).  

Therefore, the Board finds that a remand to obtain a new VA examination is required.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Stegall v. West, 11 Vet. App. 268 (1998) (holding that where the remand orders of the Board are not satisfied, the Board itself errs in failing to ensure compliance). 

The Board also finds that an examination is necessary regarding the claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD.  There is a the July 2007 letter from the Veteran's VA doctor regarding the claimant having psychiatric problems since military service.  Although insufficient to grant service connection, this letter does provide enough evidence that a disability may be related to service to trigger the need for a VA examination.  38 C.F.R. § 3.159.

The Veteran receives ongoing treatment from the North Texas VA HealthCare System including the Dallas VA Medical Center.  However, his post-September 2012 treatment records do not appear in the claims file.  Therefore, while the appeal is in remand status these records should be obtained and associated with the record.  See 38 U.S.C.A. § 5103A(b); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).

Accordingly, these issues are REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should obtain and associate with the claims file the Veteran's post-September 2012 treatment records from the North Texas VA HealthCare System including the Dallas VA Medical Center.  All actions to obtain the requested records should be documented fully in the claims file.  

2.  After undertaking the above development to the extent possible, the RO/AMC should provide the Veteran with an examination to ascertain the origins of his thoracolumbar spine and cervical spine disabilities.  The claims file should be provided to the examiner in connection with the examination.  After a review of the record on appeal and an examination of the claimant, the examiner should provide answers to the following questions:

a.  Is it at least as likely as not (50 percent probability or more) that the Veteran's current thoracolumbar spine disability and/or cervical spine disability was caused by his active duty or has continued since service?

b.  Is it at least as likely as not (50 percent probability or more) that the Veteran's arthritis of the lumbar and/or cervical spines manifested itself to a compensable degree in the first post-service year?

In providing answers to the above questions, the examiner should comment on and/or take note of the fact that the claimant is competent to report on the observable symptom of his thoracolumbar spine and cervical spine disabilities (i.e., pain, limitation of motion, etc . . .) while on active duty and since that time even when his records are negative for symptoms of or a diagnosis as well as the claimant's post-service injuries including the 1982 incident when he was struck by a car.  

In providing answers to the above questions, the examiner should not rely on the lack of evidence in service medical records to provide the opinions.

In providing answers to the above questions, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

3.  The RO/AMC should schedule the Veteran for a mental health examination to determine the nature and etiology of any acquired psychiatric disorder other than PTSD.  At various points in the record, there are indications of a diagnosis of depression and/or an anxiety disorder.  The claims file must be made available to the examiner in conjunction with the examination and all necessary testing should be completed.  If a psychiatric disability other than PTSD is diagnosed, the examiner is asked to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability was caused by service or is otherwise related to service.  If it is a psychosis, the examiner should also address whether or not the disability manifested to a compensable degree within one year of service.  A complete rationale must be provided for any opinion offered.

4.  The RO/AMC should thereafter readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefit, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issues currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


